Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


The abstract of the disclosure is objected to because the last sentence presents no technical disclosure regarding the invention and states only that “a refrigeration cabinet operation method is also disclosed herein”.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0047380 A1 to Liao.

Liao teaches limitations from claim 1 in fig. 3, shown below, a refrigeration cabinet, comprising: 
a freezing compartment (5, taught to provide a “freezing effect” in the Abstract of Liao), the freezing compartment comprising a freezing compartment door (shown in fig. 3); 

    PNG
    media_image1.png
    325
    436
    media_image1.png
    Greyscale

a first evaporator (2) equipped in the freezing compartment (5, as shown); and 
a second evaporator (3) equipped in the freezing compartment (5, as shown), wherein as the freezing compartment door is opened, the first evaporator is turned off and the second evaporator is working (as taught in ¶¶ 72 and 88, when the door of the chamber 5 is opened, contacts and microswitches operate such that an electromagnetic valve is closed to stop flow to the evaporator 2 while fans 32 of the evaporator 3 are activated.)

Liao teaches limitations from claim 2, the refrigeration cabinet of claim 1, wherein the first evaporator (2) is working when the freezing compartment door is closed (as taught in ¶ 89, when the door to the chamber 5 is closed, the evaporator 2 begins a “cold-producing procedure”).

claim 3, the refrigeration cabinet of claim 1, wherein the second evaporator is turned off when the freezing compartment door is closed (as taught in ¶ 89, when the door to the chamber 5 is closed, a relay will “automatically interrupt the cold-producing procedure of the air-cooled evaporator 3”.)

Liao teaches limitations from claim 4, the refrigeration cabinet of claim 1, wherein the first evaporator (2) is working at a first predetermined time (five minutes) and the second evaporator (3) is turned off at a second predetermined time (five minutes) after the freezing compartment door is closed (based on the “delay relay 45” as taught in ¶ 89).

Liao teaches limitations from claim 5, the refrigeration cabinet of claim 1, further comprising a controller (defroster 4, taught in ¶ 49) to turn off the first evaporator (2, via the valve 15a) and operate the second evaporator (3, via the fans 32; as taught in ¶ 88).

Liao  teaches limitations from claim 6, the refrigeration cabinet of claim 1, wherein the second evaporator (3) is working when the freezing compartment door is detected to be opened (as taught in ¶ 88, the fans 32 of the evaporator 3 are activated when the door is opened).

Liao teaches limitations from claim 7, the refrigeration cabinet of claim 1, wherein a density of heat dissipation fins (22) of the first evaporator (2) is greater than a density of heat dissipation fins of the second evaporator (3) (As taught in ¶¶ 76-77, the tube-

Liao teaches limitations from claim 8, the refrigeration cabinet of claim 1, further comprising at least one sensor detecting whether the freezing compartment door is opened or closed, wherein the sensor comprises (door opening relay taught in ¶ 49).

Liao teaches limitations from claim 9 in fig. 3, shown above, a refrigeration cabinet, comprising: 
a freezing compartment (5, taught to provide a “freezing effect” in the Abstract of Liao), wherein the freezing compartment comprises a freezing compartment door, and the freezing compartment door is equipped with a handle (the door and the handle thereof are shown in fig. 3); 
a first evaporator (2) equipped in the freezing compartment (5, as shown); and 
a second evaporator (3) equipped in the freezing compartment  (5, as shown), wherein the first evaporator is turned off and the second evaporator is operating when the handle is operating (that is, when the door is opened; as taught in ¶¶ 72 and 88, when the door of the chamber 5 is opened, contacts and microswitches operate such that an electromagnetic valve is closed to stop flow to the evaporator 2 while fans 32 of the evaporator 3 are activated.)

Regarding the limitations of claim 10, refer to the above rejection of claim 2.

claim 11, refer to the above rejection of claim 3.

Regarding the limitations of claim 12, refer to the above rejection of claim 4.

Regarding the limitations of claim 13, refer to the above rejection of claim 5.

Regarding the limitations of claim 14, refer to the above rejection of claim 6.

Regarding the limitations of claim 15, refer to the above rejection of claim 7.

Regarding the limitations of claim 17, refer to the above rejection of claim 1.

Regarding the limitations of claim 18, refer to the above rejection of claim 4.

Regarding the limitations of claim 19, refer to the above rejection of claim 5.

Regarding the limitations of claim 20, refer to the above rejection of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claim 1 above and further in view of US Patent No. 4,771,269 to Pasty et al.

Regarding claim 16, Liao teaches a freezing compartment provided with two evaporators and a door-opening relay such that when the door is opened, one of the evaporators is stopped and the other is operated.  Liao does not teach such a system including a sensor for detecting when the handle of the door is operated or this sensor being a handle position sensor.  Pasty teaches in col. 2, lines 12-16 a handle of a door being provided with a magnet the motion of which is detected by a Hall-effect relay positioned opposite the magnet to determine when the handle is moved.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Liao with the handle position sensing element of Pasty in order to provide an additional input indicating the opening of the door so as to provide redundancy and ensure reliable operation in the event that one of the sensors fails to function properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication No. 2018/0334846 A1 to Eom et al. teaches in ¶ 128 a refrigerator having a “door opening and closing sensing portion 210” which may be embodied as an infrared sensing module sensing the motion of the door relative to a body of the storage 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        24 March 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763